 



EXHIBIT 10.13(a)
EXHIBIT A
DIGENE CORPORATION
AMENDMENT TO THE AMENDED AND RESTATED 1999 INCENTIVE PLAN
Equity Incentive Awards to Employees Working in France

1.   Purpose of this Amendment.

     The purpose of this Amendment (the “French Sub-Plan”) to the Amended and
Restated 1999 Incentive Plan, as amended (the “Plan”) of Digene Corporation (the
“Company”), is to enable the Company to grant to Employees, working in France,
either temporarily or permanently and employed by either the Company or any
Subsidiary, or working for the Company or any Subsidiary and residing in France
(the “French Employees”), Stock Options and Restricted Stock Unit Awards under
the Plan in a manner consistent with applicable law. Without limiting the
foregoing, as of and after the date this French Sub-Plan, as amended, is adopted
and approved by the Committee, the Stock Options and Restricted Stock Unit
awards granted to French Employees under this French Sub-Plan are intended to
qualify under Sections L. 225-177 to L. 225-186 of the French commercial code to
benefit from both preferential tax treatment and an exemption from social
charges.
     Unless otherwise defined herein, the capitalized terms used in this French
Sub-Plan shall have the meanings set forth in the Plan.
     In the event of a conflict between the provisions of the Plan and this
French Sub-Plan with respect to Awards granted to any French Employee, the
provisions of this French Sub-Plan shall control. Except as amended by this
French Sub-Plan, the Plan shall continue in full force and effect.

2.   Provisions Specific to Awards to French Employees.

  (a)   Eligible Participants.

     (i) The Participants eligible to receive Stock Option Awards and Restricted
Stock Unit Awards under this French Sub-Plan include the French Employees,
including any director or manager having a management function in France for the
Company or any Subsidiary organized under French law; provided, however, that if
any such Participant is subject to U.S. federal tax laws at the time of the
proposed Award, such Participant shall not be eligible for Awards under this
French Sub-Plan at such time. No other Participants under the Plan or
independent contractors or consultants to the Company or any of its Subsidiaries
are eligible to receive Stock Option Awards or Restricted Stock Unit Awards
under this French Sub-Plan.
     (ii) Neither Stock Options nor Restricted Stock Unit Awards shall be
granted under this French Sub-Plan to any French Employee who holds shares
representing 10% or more of the Company’s outstanding common stock at the time
of the Award.
     (b) Eligible Subsidiary. In the event of any future change to the
definition of Subsidiary under the Plan, French Employees who receive Stock
Options issued by the Company or Restricted Stock Units awarded by the Company
must be employed by a company with sufficiently close capital links to the
Company, therefore, at least 10% of the French Employee’s

 



--------------------------------------------------------------------------------



 



employer company’s capital must be held, directly or indirectly, by the Company
(or the employer company must directly or indirectly hold at least 10% of the
Company’s capital) or at least 50% of the employer’s company capital must be
held, directly or indirectly, by a company which holds, directly or indirectly,
at least 50% of the Company’s capital.
     (c) Exercise Price of Stock Options.
     (i) The exercise price at the time of the grant of any Stock Option granted
to a French Employee under this French Sub-Plan shall be the Fair Market Value
on the Date of Grant. If such exercise price is no less than 80% of the average
Fair Market Value of the Common Stock during the 20 trading days preceding the
Award, or 80% of the average repurchase price of the shares of Common Stock held
by the Company (if the Company elects to grant Stock Options based on authorized
and issued shares reacquired by the Company and allocated to cover the Stock
Option Award to a French Employee), then such Award will be “qualified” for
French law purposes under this French Sub-Plan.
     (ii) Notwithstanding any other provision of the Plan, including, without
limitation, Section 4.3 (Changes) and Section 6.4(j) (Merger and Other
Fundamental Transactions), the exercise price of any Stock Option granted to a
French Employee under this French Sub-Plan is fixed as of the date of grant and
shall be adjusted only upon the occurrence of an event specified under the
French commercial code (Section L. 225-181).
     (d) Restrictions on Granting of Awards. Notwithstanding any other provision
of the Plan or applicable law, no Stock Option Awards or Restricted Stock Unit
Awards shall be made to any French Employee under this French Sub-Plan:
     (i) within twenty (20) trading days following a distribution of dividends
or a capital increase of the Company (with trading days meaning trading on the
principal stock exchange on which the Company’s Common Stock is then listed);
     (ii) during the ten (10) trading days preceding and following the filing,
with the U.S. Securities and Exchange Commission, of the Company’s Annual Report
on Form 10-K or any Quarterly Report on Form 10-Q (or any successor form to
either the Form 10-K or Form 10-Q); or
     (iii) during a period starting on the date that the Company becomes aware
of information which could have a significant impact on the Company’s Common
Stock price and ending ten (10) trading days after this information has been
made public in compliance with applicable law. The Committee shall have the
authority to make the determination called for by this Section 2(d)(iii) at the
time of any applicable Award.
     (e) Holding Period. Each Stock Option Award to a French Employee under this
French Sub-Plan shall provide that either: (i) the Stock Options shall not begin
to vest until the date four (4) years after the Date of Grant; or (ii) the
Optionee shall be entitled to exercise all or a portion of the Stock Option
Award in accordance with the vesting schedule, but shall not be entitled to sell
the underlying Common Stock until at least four (4) years after the Date of
Grant. Each Restricted Stock Unit Award to a French Employee under this French
Sub-Plan shall provide:

2



--------------------------------------------------------------------------------



 



(1) a minimum vesting schedule of two (2) years after the Date of Grant; and
(2) a mandatory two (2) year holding period on the Shares received on the
vesting date.
     (f) Death or Disability of French Employee. In the event of the death of a
French Employee with outstanding Stock Options at the time of his or her death,
the Stock Options may be exercised at any time during a maximum six (6) month
period following the date of the French Employee’s death by the French
Employee’s estate or by a person who acquired the right to exercise the Stock
Option by request or inheritance, but only to the extent that the French
Employee was entitled to exercise the Stock Options at the date of death or
would have been entitled to exercise the Stock Options during the said maximum
six (6) month period. If the successors do not exercise the Stock Options
granted to such French Employee during such six-month period, the successors’
rights in respect of such Stock Options shall lapse in total without any
formality and the shares of Common Stock underlying such Stock Options shall
revert to the Plan. This provision specifically alters the provisions of
Section 6.4(f) (Death) of the Plan as related to Stock Option Awards to French
Employees under this French Sub-Plan.
          In the event of the Disability of a French Employee prior to the
vesting of any Restricted Stock Unit Award, the forfeiture restrictions shall
lapse as set forth in Section 8.2(d) of the Plan; provided, that the Company
shall retain the certificate representing the then-vested Shares for the benefit
of the French Employee until at least two full years have elapsed since the Date
of Grant; and the French Employee must thereafter comply with the additional
two-year holding period described in Paragraph 2(e) of this French Sub-Plan,
after delivery of the certificate from the Company, with respect to any such
Restricted Stock Unit Awards. This provision specifically alters the provision
of Section 8.2(d) (Termination of Employment) of the Plan as related to
Restricted Stock Unit Awards to French Employees under this French Sub-Plan.
     (g) Size of Award. No more than one-third of the Company’s outstanding
Common Stock may be subject to Stock Options Awards and Restricted Stock Unit
Awards under this French Sub-Plan at any time during the term of the Plan.
     (h) Restrictions on Requirement to Hold Common Stock after Exercise. The
Committee shall not grant a Stock Option, or amend an existing Stock Option
Award, to any French Employee under this French Sub-Plan that requires the
French Employee to hold the shares of Common Stock for more than three (3) years
after exercise of the Stock Option Award.

3.   Approval of this French Sub-Plan.

     This French Sub-Plan, as amended, was approved and adopted by the Committee
on July 26, 2006 in accordance with the provisions of Sections 3.2 (Awards) and
9.1 (Termination or Amendment of the Plan) of the Plan.
As revised by the Compensation Committee by unanimous written consent, dated
March 2, 2005, to add Exhibit A to provide for additional restrictions and
requirements related to the issuance of stock option awards to eligible French
Employees.
As revised by the Compensation Committee at its meeting on July 26, 2006, to
amend and restate this Exhibit A — Equity Incentive Awards to Employees Working
in France to add restricted stock units to the types of awards that can be
granted to eligible French Employees.

3